Detailed Action
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See MPEP § 2111.01.  Examiner recommends that the recited computer readable storage medium” be preceded by the word “non-transitory.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1, 2, 9, 10, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman et al (US 2017/0330479 A1).
Regarding claim 1, Bowman discloses a computer implemented method comprising providing to a student user prompting data (101), wherein the prompting data prompts the student user to enter into an electronic teaching device voice data defining a correct pronunciation (¶ [0033]: vocal input data) for a certain alphabet letter of a language alphabet (¶ [0033]: wherein the prompt is … a letter), and wherein the prompting data prompts the student user to electronically enter handwritten data into the electronic teaching device defining a correct drawing of the certain alphabet letter (¶ [0031]: "This letter makes the sound /c/." (hard c as in cat) "Say the sound and trace the letters the SAME time."), examining response data received from the student user in response to the prompting data, and based on the examining indicating that the student user has correctly pronounced and drawn the certain alphabet letter, providing to the student user next prompting data letter (¶ [0031]: Student traces while saying /c/, and if correct in both saying and tracing, hears, "Great, now say it and copy it here."), wherein the next prompting data prompts the student user to correctly pronounce a next alphabet letter, wherein the next prompting data prompts the student user to correctly draw the next alphabet letter, the next alphabet letter being successive to the certain alphabet letter in the language alphabet (Abstract: invention as disclosed can present letters in any order, including alphabetical).
Regarding claim 2, Bowman discloses wherein the prompting data includes pronunciation prompting data that prompts for correct pronunciation of the alphabet letter, and drawing pronunciation data that prompts for correct drawing of the certain alphabet letter (¶ [0031]: Student sees a large, lower case letter "c" and hears the following: "This letter makes the sound /c/." (hard c as in cat) "Say the sound and trace the letters the SAME time."), wherein the examining response data includes examining voice response data received from the student user in response to the pronunciation prompting data, wherein the method includes providing the drawing prompting data based on the examining voice response data indicating that the student user has correctly pronounced the certain alphabet letter (Fig. 1).
Regarding claim 9, Bowman discloses wherein the method includes restricting the providing of the next prompting data to the student user unless the examining the response data indicates that the student user has correctly pronounced and drawn the certain letter (¶ [0031]: if the student traces, copies, or writes from memory with a significant margin of error on any step, she sees a pencil icon suggesting a redo… if the student says the sound incorrectly at any point, then a mouth icon appears and she hears, "Say ‘C’ while writing again”).
Regarding claim 10, Bowman discloses wherein the prompting data includes first prompting data for prompting a student user enter voice data defining a correct pronunciation for a certain letter, and second prompting data for prompting the student user to electronically enter handwritten data defining a correct drawing of the certain letter, wherein the method includes restricting the providing of the second prompting data to the student user for the certain alphabet letter unless the examining the response data indicates that the student user has correctly pronounced the certain alphabet letter in response to the first prompting data (¶ [0031]: if the student traces, copies, or writes from memory with a significant margin of error on any step, she sees a pencil icon suggesting a redo… if the student says the sound incorrectly at any point, then a mouth icon appears and she hears, "Say ‘C’ while writing again”).
Claims 19 and 20 recite a computer program product and system comprising substantially the same limitations as those in claim 1 above.  They are accordingly rejected for the same reasons given supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Gierhart et al (US 5,730,602).
Regarding claim 5, Bowman discloses wherein the prompting data includes drawing prompting data for the certain alphabet letter that prompts for correct drawing of the certain alphabet letter (101).  Gierhart suggests—where Bowman does not disclose—wherein presentation of the drawing prompting data to the student user includes a succession of a screen displays being presented to the student user, wherein succession of the screen displays graphically depict growth of a line of the certain alphabet letter over time to illustrate correct drawing for the line (col. 14 line 43: curriculum to teach a student to write the lower case letter "a" requires two strokes, including a circle 45 to the left and a short vertical line abutting the right side of such circle … curriculum to teach the student to write the letter "a" might include main program displaying the animated character (Dexter Dog) drawing an "a" on host computer display and explaining how to do it).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date to combine the disclosures of Bowman and Gierhart in order to help the user better understand how the letters are to be formed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Ghassabian (US 2020/0228638 A1).
Regarding claim 7, Ghassabian suggests—where Bowman does not disclose—wherein the electronic teaching device includes a first page defining a panel in which a first display is disposed, and a second page defining a second panel in which a second display is disposed, wherein the electronic teaching device is configured to be manually moved between a closed configuration and an open configuration, wherein the electronic teaching device is configured so that that when the electronic teaching device is in the open configuration the first display and the second display are visible to the student user (Fig. 24b).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date to combine the disclosures of Bowman and Ghassabian in order to create additional screen area, thus allowing graphics to be larger and clearer.
Allowable Subject Matter
Claims 3, 4, 6, 8 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715